EXHIBIT 10.1
 
Execution Copy
 
SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of June 30, 2011 (the “Effective Date”), among
SOUTHWEST IOWA RENEWABLE ENERGY, LLC, an Iowa limited liability company (the
“Borrower”), AGSTAR FINANCIAL SERVICES, PCA (“AgStar”), the other commercial,
banking or financial institutions whose signatures appear on the signature pages
hereof or which hereafter become parties to the Credit Agreement (the “Banks”),
and AGSTAR FINANCIAL SERVICES, PCA, and its successors and assigns, as
Administrative Agent for itself and the other Banks (the “Agent”).  Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement (as defined below).


RECITALS


A.           The Borrower, the Agent, and the Banks have entered into an Amended
and Restated Credit Agreement dated March 31, 2010, which was amended by that
certain Amendment to Amended and Restated Credit Agreement dated March 31, 2011
(as amended, the “Credit Agreement”) under which the Banks agreed to extend
certain financial accommodations to the Borrower.


B.           At the request of the Borrower, the Banks have agreed to extend the
maturity date for the Revolving Line of Credit Loan under the Credit Agreement
and to make certain other modifications to the Credit Agreement, all in
accordance with the terms and conditions of this Amendment.


C.           All terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.


AGREEMENT


NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.           Amendments to Credit Agreement.


a.           Amended and Restated Definition.  As of the Effective Date, the
following definition as used in the Loan Documents is amended and restated as
follows:


“Revolving Line of Credit Maturity Date” means March 31, 2012.


b.           Section 2.03(b).  As of the Effective Date, Section 2.03(b) of the
Credit Agreement is hereby amended and restated to read as follows:


Term Loan Interest Rate.  Effective July 1, 2011, that portion of the Term Loan
that has not been converted to a Fixed Rate Loan pursuant to Section 2.03(d)
shall bear interest at a variable rate equal to the LIBOR Rate plus four hundred
forty-five (445) basis points, or as otherwise provided in Section 2.11;
notwithstanding the forgoing or the provisions of Section 2.11, the applicable
interest rate on the Term Loan shall at no

 
1

--------------------------------------------------------------------------------

 
Execution Copy

time be less than six percent (6.0%) per annum.  The rate of interest due on the
Term Loan shall be adjusted as and when the LIBOR Rate changes.  Interest
hereunder shall be computed on the basis of a year of three hundred sixty five
(365) days, but charged for actual days principal is outstanding.  In no event
shall the applicable rate exceed the Maximum Rate.


c.           Section 2.04(i).  As of the Effective Date, Section 2.04(i) of the
Credit Agreement is hereby amended and restated to read as follows:


Interest Rate.  Effective July 1, 2011,  and subject to the provisions of
Sections 2.03 and 2.04, the Term Revolving Loan shall bear interest at a
variable rate equal to the LIBOR Rate plus four hundred forty-five (445) basis
points, or as otherwise provided in Section 2.11; notwithstanding the forgoing
or the provisions of Section 2.11, the applicable interest rate on the, Term
Revolving Loan shall at no time be less than six percent (6.0%) per annum. The
rate of interest due on the Term Revolving Loan shall be adjusted as and when
the LIBOR Rate changes.  Interest hereunder shall be computed on the basis of a
year of three hundred sixty five (365) days, but charged for actual days
principal is outstanding.  In no event shall the applicable rate exceed the
Maximum Rate.


d.           Section 2.05(i).  As of the Effective Date, Section 2.05(i) of the
Credit Agreement is hereby amended and restated to read as follows:


Interest Rate.  Effective July 1, 2011, the Revolving Line of Credit Loan shall
bear interest at a rate equal to the LIBOR Rate plus four hundred forty-five
(445) basis points, or as otherwise provided in Section 2.11; notwithstanding
the forgoing or the provisions of Section 2.11, the applicable interest rate on
the Revolving Line of Credit Loan shall at no time be less than six percent
(6.0%) per annum.  The rate of interest due on the Revolving Line of Credit Loan
shall be adjusted as and when the LIBOR Rate changes.  Interest hereunder shall
be computed on the basis of a year of three hundred sixty five (365) days, but
charged for actual days principal is outstanding.  In no event shall the
applicable rate exceed the Maximum Rate.


e.           Section 2.11.  As of the Effective Date, Section 2.11 of the Credit
Agreement is hereby amended and restated to read as follows:


Adjustments to Interest Rate.  Subject to the limitations on the minimum rate of
interest set forth in Sections 2.03, 2.04 and 2.05, the rate of interest under
any Loan which bears interest at a variable rate, shall be adjusted according to
the following schedule, should the Tangible Owner’s Equity of the Borrower,
achieve the levels set forth below:
 
 

  Tangible Owner’s Equity Interest Rate             Equal to or less than
55.00%  Applicable LIBOR Rate plus       445 basis points
 

 


 
2

--------------------------------------------------------------------------------

 
Execution Copy
 
 
 

 
Greater than 55.00% and 
Less than or equal to 65.00%
Applicable LIBOR Rate plus
420 basis points
           
Greater than 65.00%   
and less than or equal to 75.00%
Applicable LIBOR Rate plus
395 basis points
            Greater than 75.00%  
Applicable LIBOR Rate plus
375 basis points
 


 


Upon delivery of the audited financial statements pursuant to Section 5.01(c)(i)
for each fiscal year end, the rate of interest for any Loan which bears interest
at a variable rate shall automatically be adjusted in accordance with the
Tangible Owner’s Equity set forth therein and the rates set forth above.  Such
automatic adjustment to the rate of interest shall take effect as of the first
Business Day of the month following the month in which the Agent received the
related audited financial statements pursuant to Section 5.01(c)(i).  If the
Borrower fails to deliver such audited financial statements which so sets forth
the Tangible Owner’s Equity within the period of time required by Section
5.01(c)(i) hereof or if any Event of Default occurs, the rate of interest shall
automatically be adjusted to a rate equal to the greater of the applicable LIBOR
Rate plus 445 basis points or six percent (6.0%), such automatic adjustments:
(a) to take effect as of the first Business Day after the last day on which the
Borrower was required to deliver the applicable audited financial statements in
accordance with Section 5.01(c)(i) hereof or in the case of an Event of Default,
on the date the written notice is given to the Borrower; and (b) to remain in
effect until subsequently adjusted in accordance herewith upon the delivery of
such audited financial statements or, in the case of an Event of Default, when
such Event of Default has been cured to the satisfaction of the Agent.


f.           Section 2.25.  As of the Effective Date, Section 2.25 of the Credit
Agreement is hereby amended and restated to read as follows:


Excess Cash Flow  In addition to all other payments of principal and interest
required under this Agreement and the Notes, at the end of each fiscal year
during the term of this Agreement, Borrower shall calculate Excess Cash Flow
based on its fiscal year end audited financial statements, and remit to Agent
for the account of the Banks an amount equal to 65% of the Borrower’s Excess
Cash Flow in accordance with this Section 2.25 (the “Excess Cash Flow Payment”).
Excess Cash Flow Payments shall be paid by Borrower in four equal installments
on the last day of each of the next immediately succeeding fiscal quarters of
the Borrower following calculation of such amount (i.e., December 31, March 31,
June 30, and September 30). Notwithstanding the foregoing, the first quarterly
installment of the Excess Cash Flow Payment due in each fiscal year of the
Borrower (i.e., the December 31 payment) may be deferred until Borrower delivers
its fiscal year end audited financial statements to Agent in accordance with
Section 5.01(c)(i), and such

 
3

--------------------------------------------------------------------------------

 
Execution Copy

payment shall be due within ten (10) days of the due date for such financial
statements. The total Excess Cash Flow Payments required under this Section 2.25
shall not exceed Six Million and No/100 Dollars ($6,000,000.00) in any fiscal
year, or Twenty-four Million and No/100 Dollars ($24,000,000.00) over the term
of this Agreement (the “Maximum Excess Cash Flow”). Excess Cash Flow Payments
received from the Borrower shall be applied to the reduction of the outstanding
principal of the Term Loan. No Excess Cash Flow Payment shall be considered to
be a prepayment with respect to which a prepayment fee under Section 2.16 of
this Agreement is required to be paid. Notwithstanding the foregoing, no Excess
Cash Flow Payment shall be required during any fiscal year should Borrower’s
Tangible Owner’s Equity be greater than 65% at the end of the immediately
preceding fiscal year.


g.           Section 5.01(f).  As of the Effective Date, Section 5.01(f) of the
Credit Agreement is hereby amended and restated to read as follows:


Tangible Owner’s Equity.  As of June 30, 2011, the Borrower shall achieve, and
maintain continually thereafter (as tested annual at the end of each fiscal
year), Tangible Owner’s Equity of not less than 40%.


2.           Effect on Credit Agreement. Except as expressly amended by this
Amendment, all of the terms of the Credit Agreement shall be unaffected by this
Amendment and shall remain in full force and effect.  Nothing contained in this
Amendment shall be deemed to constitute a waiver of any rights of the Banks or
to affect, modify, or impair any of the rights of the Banks as provided in the
Credit Agreement.


3.           Conditions Precedent to Effectiveness of this Amendment.  The
obligations of the Banks hereunder are subject to the conditions precedent that
Agent shall have received the following, in form and substance satisfactory to
Agent:


a.           this Amendment duly executed by Borrower, Agent, and the Banks;


b.           payment to the Agent of a servicing fee in the amount of $50,000.00
for this Amendment; and


c.           all other documents, instruments, or agreements required to be
delivered to Agent under the Credit Agreement and not previously delivered to
Agent.


4.           Representations and Warranties of Borrower.  Borrower hereby agrees
with, reaffirms, and acknowledges as follows:


a.           The execution, delivery and performance by Borrower of this
Amendment is within Borrower’s power, has been duly authorized by all necessary
action, and does not contravene:  (i) the articles of organization or operating
agreement of Borrower; or (ii) any law or any contractual restriction binding on
or affecting Borrower; and does not result in or require the creation of any
lien, security interest or other charge or encumbrance upon or with respect to
any of its properties;


b.           This Amendment is, and each other Loan Document to which Borrower
is a party when delivered will be, legal, valid and binding obligations of
Borrower enforceable against Borrower in

 
4

--------------------------------------------------------------------------------

 
Execution Copy

accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditor’s rights generally and by general principles of
equity; and


c.           All other representations, warranties and covenants contained in
the Credit Agreement and the other Loan Documents are true and correct and in
full force and effect.


5.           Counterparts.  It is understood and agreed that this Amendment may
be executed in several counterparts each of which shall, for all purposes, be
deemed an original and all of which, taken together, shall constitute one and
the same agreement even though all of the parties hereto may not have executed
the same counterpart of this Amendment.  Electronic delivery of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart to this Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and duly authorized, as of the date first above
written.






[SIGNATURE PAGES IMMEDIATELY FOLLOW.]



 
5

--------------------------------------------------------------------------------

 
Execution Copy

SIGNATURE PAGE TO
SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS


Dated to be effective as of June 30, 2011




SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
an Iowa limited liability company
 
 


 

/s/ Brian Cahill    
By:  Brian Cahill
   
Its:  CEO
   

 
 
 
 
6

--------------------------------------------------------------------------------

 
Execution Copy

SIGNATURE PAGE TO
SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS


Dated to be effective as of June 30, 2011




AGENT:


AGSTAR FINANCIAL SERVICES, PCA,
as Administrative Agent
 
 
 

/s/ Ron Monson    
By:  Ron Monson
   
Its: Vice President
   

 

AGSTAR:
as a Bank


AGSTAR FINANCIAL SERVICES, PCA,
 
 
 

/s/ Ron Monson    
By:  Ron Monson
   
Its: Vice President











 
7

--------------------------------------------------------------------------------

 
Execution Copy

SIGNATURE PAGE TO
SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS


Dated to be effective as of June 30, 2011




METROPOLITAN LIFE INSURANCE COMPANY,
as a Bank


 
 

/s/ Brian D. Schellpeper    
By:  Brian D. Schellpeper
   
Its:  Director

 


Address:                10801 Mastin Blvd., Suite 930
Overland Park, KS 66210











 
8

--------------------------------------------------------------------------------

 
Execution Copy

SIGNATURE PAGE TO
SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS


Dated to be effective as of June 30, 2011




METLIFE BANK, N.A.,
as a Bank

 
 

/s/ Steven D. Craig       By:  Steven D. Craig       Its:  Vice President      

 
 
Address:                10801 Mastin Blvd., Suite 930
Overland Park, KS 66210



 
9

--------------------------------------------------------------------------------

 
Execution Copy

SIGNATURE PAGE TO
SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS


Dated to be effective as of June 30, 2011


COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, New York Branch,
as a Bank


 
 

/s/ Jeff Bliss       By:  Jeff Bliss      
Its:  Executive Director


 

/s/ Andrew Sherman       By:  Andrew Sherman      
Its:   Executive Director




Address:                245 Park Avenue
37th Floor
New York, NY 10167



 
10

--------------------------------------------------------------------------------

 
Execution Copy

SIGNATURE PAGE TO
SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS


Dated to be effective as of June 30, 2011


AMARILLO NATIONAL BANK,
as a Bank




 

/s/ Shane McFather       By:  Shane McFather       Its:  Senior Vice President  
   

 
 
Address:                 P.O. Box 1
Amarillo, Texas  79105





 
11

--------------------------------------------------------------------------------

 
Execution Copy

SIGNATURE PAGE TO
SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS


Dated to be effective as of June 30, 2011


FIRST NATIONAL BANK OF OMAHA,
as a Bank




 

/s/ Jeremy Reineke       By:  Jeremy Reineke       Its:  Vice President      

 


Address:                1620 Dodge Street
Omaha, NE  68197



 
12

--------------------------------------------------------------------------------

 
Execution Copy

SIGNATURE PAGE TO
SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS


Dated to be effective as of June 30, 2011


BANK OF THE WEST,
as a Bank




 

/s/ Christiana Creekpaum       By:  Christiana Creekpaum       Its:  Vice
President      

 


Address:                Mail code NC-B07-1C-R
2527 Camino Ramon
San Ramon, CA  94583



 
13

--------------------------------------------------------------------------------

 
Execution Copy

SIGNATURE PAGE TO
SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS


Dated to be effective as of June 30, 2011






MONUMENTAL LIFE INSURANCE COMPANY,
as a Bank




 

/s/ Stephen Noonan       By:  Stephen Noonan       Its:  Vice President      

 


Address:                400 West Market Street
5th Floor
Louisville KY  40202





 
14

--------------------------------------------------------------------------------

 
Execution Copy

SIGNATURE PAGE TO
SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS


Dated to be effective as of June 30, 2011


M & I MARSHALL & ILSLEY BANK,
as a Bank




 

/s/ Gary J. Sloan       By:  Gary J. Sloan       Its:  Senior Vice President    
 

 

 
 
 


/s/ Skip Orlady       By:  Skip Orlady       Its:  Senior Vice President


Address:                770 North Water Street
Milwaukee, WI  53202




 
15

--------------------------------------------------------------------------------

 
